Citation Nr: 0300518	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from April 1970 to 
April 1973.  He has been represented throughout his appeal 
by the Vietnam Veterans of America.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
March 1999, by the Buffalo, New York Regional Office (RO), 
which granted service connection for PTSD and assigned a 
10 percent disability rating, effective August 18, 1998.  
The notice of disagreement with that determination was 
received in April 1999.  The statement of the case was 
issued in May 1999.  Additional medical records were 
received in June and July 1999.  Subsequently, a rating 
action in August 1999 increased the evaluation assigned 
for PTSD from 10 percent to 30 percent, effective August 
18, 1998.  A supplemental statement of the case was issued 
in August 1999, and the substantive appeal was received in 
late August 1999.  

The Board notes that the August 1999 increase of the 
rating for PTSD from 10 percent to 30 percent represented 
a grant of benefits.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit . . . does not . . . abrogate 
the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Thus, the veteran's appeal of the assigned 
disability evaluation for his service-connected PTSD 
continues.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran's service-connected PTSD is manifested by 
ongoing symptoms of depression, nightmares and difficulty 
sleeping, flashbacks, irritability, hypervigilance, 
intrusive thoughts, panic attacks, obsessive rituals, 
problems with anger control, mistrust, difficulty with 
interpersonal relationships, and Global assessment of 
functioning (GAF) scores ranging between 45 and 55, 
resulting in severe social and occupational impairment 
with reduced reliability and productivity.  

3.  The veteran's PTSD is not productive of total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial 70 percent for service-
connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

A private hospital report, shows that the veteran was 
admitted to a hospital in November 1988 for treatment of 
alcohol dependence and other substance dependence; he 
underwent detoxification. 

The veteran was afforded a VA compensation examination in 
December 1998, at which time he reported being stationed 
in Vietnam from October 1970 to October 1971.  

The veteran reported that he was currently having 
difficulty maintaining relationships, and was experiencing 
nightmares, flashbacks, and difficulty with friends.  He 
said that he was only able to work because he worked with 
a very small group of people and they "pretty much" worked 
by themselves.  He reported ongoing depression, intrusive 
thoughts about Vietnam, and being easily startled.  

The veteran noted that he had a "short fuse" and felt 
terrible about his drinking days and being violent with 
his children; he specifically recalled one incident when 
he threw his daughter across the room and his son picked 
up his 357 magnum.  It was noted that the veteran was 
receiving psychiatric counseling; he saw a therapist once 
a week individually, and with his girlfriend with whom he 
lived.  The veteran reported that, although he had been 
working at Kodak for 25 years, his intense anger and rage 
had gotten him in trouble at work on several occasions.  
He noted that he had been "written up" on several 
occasions because of confrontations with co-workers.  He 
reported no social life, and an inability to tolerate 
crowds.  

The veteran indicated that he had problems with 
nightmares, interrupted sleep, intrusive and recurrent 
thoughts of Vietnam, and the presence of Orientals.  The 
veteran also reported experiencing flashbacks, avoidance 
of activities and reminders of Vietnam, started response, 
and hypervigilance.  The veteran indicated that he became 
panicky around crowds.  He stated that he only felt safe 
with a gun nearby.  The veteran reported that he often 
felt like crying; as a result, he occasionally developed 
suicidal ideation and death wishes.  He complained of 
having an intense anger that caused him to explode 
verbally at word and at home; in fact, his anger led to 
his divorce.  

On mental status examination, it was observed that the 
veteran was very tense and anxious throughout the 
interview.  When Vietnam issues were discussed, he 
appeared sad and absent minded as if absorbed in his own 
memories.  His speech was coherent and relevant.  His mood 
was anxious and angry.  His cognitive functioning was 
average.  Insight and judgment were fair.  The pertinent 
diagnosis was PTSD, due to combat-related stress; a GAF 
score of 55 was assigned.  

Received in March 1999 was an excerpt from a book entitled 
"Sappers in the wire: The life and death of firebase Mary 
Ann."  This book chronicles the attack on firebase Mary 
Ann in Vietnam, and specifically mentions the veteran's 
participation in the combat and defense of the firebase.  

A report from the Rochester Vet Center, dated in June 
1999, indicates that the veteran had received therapy from 
the center during the period from December 1988 through 
June 1989; it was noted that although the clinical 
information for that period was not available, it 
confirmed that the focus was treatment for substance 
abuse.  

The report further noted that the veteran's second 
therapeutic involvement with the center occurred during 
the period from August 1998 to the present.  When seen in 
1998, he presented a history of problematic coping 
mechanisms that appeared to be linked to his combat 
experiences in Vietnam.  The veteran also reported growing 
distant from his partner over the past two years.  It was 
noted that hiss predominant affect was depressed, angry 
and detached; he reported symptoms of sleep disturbances, 
rage reactions, nightmares, anxiety, mood swings, and 
severe depression.  

The veteran indicated that he developed exacerbation of 
his symptoms following his viewing of the film "Saving 
Private Ryan."  It was noted that the Mississippi Scale 
for Combat Related PTSD results were diagnostically very 
high.  The veteran complained of difficulty falling or 
staying asleep, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startled response.  The veteran indicated that he had no 
friends and did not engage in any social activities.  He 
presented as guarded and hostile if addressed by someone 
he did not know.  He was divorced and described his 
relationship with his children from that marriage as 
distant, but still involved.  There was an absence of any 
joy in his life.  It was noted that the veteran was only 
able to function in the workplace because it was secure 
and he knew the rules.  

VA treatment reports reflect that the veteran continued to 
receive counseling on a regular basis for PTSD.  It was 
noted that he received individual counseling because of 
his dislike for groups.  In February 2002, it was noted 
that "his daughter had put him on medical leave."  He 
reported that he had been experiencing a lot of stress 
recently and had been having outbursts at work and at 
home.  It was further noted that the veteran also had 
situational stress in the family.  

The examiner noted that the veteran had the full spectrum 
of PTSD symptoms, which included nightmares, flashbacks, 
intrusive thoughts, depression, anxiety, discomfort around 
a lot of people and anger.  He was disoriented in all 
three spheres.  His insight and judgment appeared to be 
fair.  It was further noted that the veteran was 
experiencing constant stress due to situational factors 
and his depression had been worse, but with the medication 
he was felling better.  

The veteran was afforded a general VA examination in 
September 2002, at which time he reported having upsetting 
dreams and memories of combat experiences.  He also 
reported having continual dreams of an incident that 
occurred at firebase Mary Ann.  He indicated that he 
frequently experienced feelings of depression, anxiety and 
panic attacks; he could not tolerate the sounds of 
helicopters or attend outdoor functions that involve 
firecrackers or explosions.  It was noted that 
interpersonal relationships seemed to have been 
significantly impaired by his combat experiences.  

The veteran reported having adjustment problems at work, 
especially with respect to dealing with people of Asian 
descent.  The veteran also reported having verbal 
altercations with others, including his neighbors.  At 
night, he walks around the perimeter of his home with a 
gun.  It was noted that, although the veteran was laid off 
work for 6 weeks, he was still currently employed at 
Kodak.  The examiner noted that the veteran seemed to have 
been significantly impacted by his combat experiences 
while stationed in Vietnam.  

He reported having flashback problems, which lead to 
irritable mood and inability to get along with his peer 
group in his work environment.  However, the veteran has 
found a way to hold on to his place of employment for 
nearly 30 years.  The examiner further observed that the 
veteran had experienced abuse as a child, the death of a 
sibling, which he viewed as being depressive.  The 
veteran's impairment was being seen as mild.  He was 
currently being given medication, which he appeared to be 
responding quite positively to.  The veteran's social 
impairment was seen as moderate.  

He was also afforded a special psychiatric examination in 
September 2002, at which time it was noted that the 
veteran continued to complain of having nightmares at 
least once per week; he had difficulty falling and staying 
asleep.  The veteran also reported having intrusive 
memories of Vietnam several times per day.  He had 
flashbacks approximately once per month, during which he 
goes off into a trance.  He noted intense psychological 
distress as well as emotional distress at certain 
triggers.  

The veteran recalled being at work at Kodak and having a 
visiting Chinese delegation; he stated that he couldn't 
stand to be around Asians, so he tries to leave when they 
are visiting.  The presence of people of Asian descent 
cause him to become angry, nervous and jumpy.  The veteran 
indicated that a number of situations tend to trigger 
panic attacks, such as the presence of Asians.  It was 
noted that the veteran was very angry and easily explodes; 
his girlfriend and her children know to avoid him when he 
is angry.  

He felt that his anger destroyed his first marriage and 
was seriously damaging his current relationship.  The 
veteran indicated that he continued to have problems with 
his temper and violent behavior; he reported having an 
altercation with a neighbor in 1974 during which he pulled 
a gun.  Most recently, the veteran reported an ongoing 
feud with a neighbor who complained about his dog barking.  
He proceeded to harass the neighbor.  The veteran also 
reported being hypervigilant; he explained that he is up 
at night checking the security of the house and the yard.  
He reported sleeping with a loaded weapon in his 
nightstand.  The veteran reported having no significant 
friendships, and he "goes off the handle" with his 
girlfriend and her children.  He also reported occasional 
suicidal ideation.  

On mental status examination, the veteran was pleasant and 
cooperative.  There was impairment in his judgment; 
although he knew that harassment of his neighbor was 
unacceptable behavior, he had no remorse about what he had 
done.  He was not paranoid, but he believed that most of 
his neighbors were out to get him.  No psychotic 
phenomena, delusions, or hallucinations were noted.  He 
did have occasional passive suicidal ideation.  

His memory was described as adequate for the examination, 
but he noticed that he relied on a built in alarm system 
to remember to do his job properly.  The veteran also had 
panic attacks and depressive symptoms.  His sleep was 
impaired.  The examiner stated that the veteran had 
symptoms of major depression, which were decreased due to 
medication.  The examiner noted that earlier in the year 
the veteran had been unable to work due to a combination 
of PTSD and depression.  The examiner also stated that the 
veteran continued to be abstinent from alcohol and other 
drugs.  The veteran felt that overall his PTSD had not 
changed.  The examiner stated that given the veteran's 
lack of remorse for his harassing behaviors, an additional 
diagnosis of antisocial personality disorder was 
warranted.  

The pertinent diagnoses were PTSD, chronic and severe; 
major depression, recurrent, in partial remission; alcohol 
dependence in full sustained remission, and adult 
antisocial behaviors, rule out antisocial personality 
disorder.  A GAF score of 45 was assigned.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new 
statutory requirements regarding notice to a veteran and 
his representative and specified duties to assist in the 
development of his claims.  

In this case the Board has afforded the veteran an 
examination.  All known treatment records have been 
associated with the claims folder.  The RO informed the 
veteran of the criteria for a higher evaluation for PTSD 
in the statement and supplemental statements of the case.  
This information should have put him on notice of the 
evidence needed to substantiate his claim.  In November 
2002 the Board sent the veteran a letter inviting him to 
submit additional evidence.  He indicated that he had no 
additional evidence to submit.  Additionally, the veteran 
has not argued that he meets the criteria for a 100 
percent evaluation, and the undisputed record shows that 
he is gainfully employed.  Instead, his representative has 
argued that he meets the criteria for a 70 percent 
evaluation.  Since this decision grants that evaluation, 
the veteran does not require further assistance to 
substantiate his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  

III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation 
is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found. In 
other words, the evaluations may be "staged."  Fenderson 
v. West, 12 Vet. App. 119, 126 (2001).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2002).  

The veteran's PTSD is rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 30 percent disability evaluation is warranted 
for PTSD that is productive of occupational and social 
impairment with an occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or mild memory loss 
(such as forgetting names, directions, and recent events).  

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss of names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment 
during periods of remission.  38 C.F.R. § 4.126(a) (2002).  
The rating agency shall assign an evaluation based on all 
the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  

Under the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), a GAF score of 51 to 60 represents moderate 
symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 
50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  And 
a GAF score of 31 to 40 signifies some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., where a depressed man 
avoids friends, neglects family, and is unable to work).  
American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2002).

It has been contended by and on behalf of the veteran that 
his PTSD symptomatology, which is currently rated 30 
percent disabling, is severe enough to warrant an 
evaluation of 70 percent at least.  

The record appears to suggest that there is some question 
as to the cause of the veteran's interpersonal and 
industrial impairment; that is, which of the veteran's 
psychiatric symptoms are due to his service-connected PTSD 
and which are due to nonservice-connected disabilities 
such as depression, substance abuse or antisocial 
personality disorder.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the 
absence of medical evidence which does so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  In this case, 
there is no clear delineation between psychiatric 
symptomatology which is due to PTSD and that which is not.  
Consequently, the Board will consider all of the veteran's 
psychiatric symptomatology in evaluating the service-
connected PTSD.  

The evidence shows that his service-connected psychiatric 
disability has been consistently shown to include a 
depressed and anxious mood, anger, suicidal ideation, and 
irritability, all of which have significantly impaired his 
relationships at home and at work.  These symptoms were 
noted at his VA examination in December 1998.  At that 
time, it was also reported that the veteran experienced 
nightmares, flashbacks, intrusive memories of Vietnam, and 
only felt safe with a gun near him.  

Although that examiner assigned a GAF score of 55, the 
examiner described a number of symptoms consistent with a 
70 percent evaluation.  Later records show that the 
veteran continued to receive individual counseling for 
PTSD, with only minor improvement with medication.  

The clinical findings reported in February 2002 as well as 
during the VA examination in September 2002 reflect that 
the veteran's service-connected psychiatric disability is 
characterized by occupational and social impairment with 
deficiencies in most areas, including work and family 
relations.  His nightmares, sleep problems, flashbacks and 
intrusive thoughts interfere with both his social 
relationships and his work as do his irritability and 
problems with anger control.  Further, he has been shown 
to have near-continuous derepression associated with his 
PTSD, which affects his ability to function effectively.  

Although he has not shown illogical, obscure or irrelevant 
speech, or spatial disorientation, examiners have noted 
the veteran experiences panic attacks from being around 
people of Asian descent, which causes stress at work; he 
also continued to experience problems with anger 
outbursts, which also causes problems with his personal 
relationships.  Moreover, the record indicates that 
although it is not as frequent, the veteran continues to 
experience suicidal ideation.  He continues to have no 
friends, and "flip out" with his girlfriend and her 
children.  After reviewing this history, the recent VA 
examiner assigned a GAF of 45.  

As such, after resolving all doubt in the veteran's favor, 
the Board concludes that a 70 percent evaluation is 
appropriate for his service-connected PTSD.  The recent 
examiner reported that the veteran's symptoms had not 
significantly changed over time.  Therefore the 70 percent 
evaluation is granted effective from the date of service 
connection, August 18, 1998.  

The Board concludes that the veteran's PTSD does not 
produce total occupational and social impairment.  The 
veteran continues to be gainfully employed and is 
maintaining a social relationship, albeit impaired, with 
his girlfriend and her children.  The criteria for a 100 
percent evaluation are therefore not met.  

The competent medical evidence of record does not 
demonstrate that the veteran exhibits a gross impairment 
in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss 
for names of close relatives or his own name.  The veteran 
himself has not reported such problems.  



ORDER

Entitlement to a 70 percent evaluation for PTSD is 
granted, effective August 18, 1998.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

